PER CURIAM.
In this marital dissolution case, the long-term marriage of Appellant Carol Preu-dhomme (“Former Wife”) and Appellee Luis Gutierrez (“Former Husband”) was dissolved by final judgment, in which the trial court adopted the report of the general magistrate for a parenting plan, equitable distribution, the marital home, child support, alimony, and attorneys’ fees and costs. Former Wife appealed the various determinations in the final judgment.
We find that the trial court did not abuse its discretion in making its determi*684nations related to the dissolution of this marriage as the recommendations and findings in the magistrate’s report are supported by competent and substantial evidence. See Canakaris v. Canakaris, 382 So.2d 1197, 1202 (Fla.1980). Although we affirm the substantive decisions in the final judgment, we remand with instructions for the trial court to amend section 14(c) of the final judgment respecting Former Wife’s ability to receive credits for paying Former Husband’s portion of the mortgage on the jointly owned home. As there is no basis in the record to relieve Former Husband of his responsibility for half of the entire mortgage payment, the final judgment must be clarified to reflect that Former Wife is entitled to receive credit for her payment of Former Husband’s portion of the mortgage interest just as with the “mortgage/equity line principal.” See Goolsby v. Wiley, 547 So.2d 227, 228 (Fla. 4th DCA 1989).

Affirmed, with a limited remand for the purpose of the trial court amending the final judgment consistent with this opinion.

DAMOORGIAN, C.J., MAY and FORST, JJ., concur.